DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
2.	This communication is responsive to Application No. 17/486,669 filed on September 27, 2021, which is a CON of 15/916,101 (US 11,133,833 B2), which is a CON of 15/444,083 (Abandoned), which is also a CON of 13/764,328 (US 9,608,675 B2). Claims 1-20 are subject to examination.

Claim Objections
3.	Following claims are objected to because of the following informalities: 
in claim 1 “inphase” (line 2) should be replaced with “in-phase”;
in claim 15 “inphase” (line 2) should be replaced with “in-phase”;
in claim 19 “inphase” (line 2) should be replaced with “in-phase” and “aggregation; and” (line 6) should be replaced with “aggregation;”; and 
in claim 20 “inphase” (line 3) should be replaced with “in-phase”.
Appropriate correction is required. Regarding claims 2-14 and 16-18 are objected to as being dependent on the above objected claims.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1, 6-15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 18, 21 and 24 of US Patent No. 11,133,833 B2.

Claim 1 of Instant Application
Claim 1 of Patented Application
An apparatus comprising: a power tracker configured to determine a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, the plurality of transmit signals configured for transmission from the apparatus to a base station on a plurality of carriers at different frequencies with carrier aggregation; a power supply generator configured to generate a power supply voltage based on the power tracking signal; at least one transmit circuit configured to generate a modulated radio frequency (RF) signal based on the I and Q components of the plurality of transmit signals; and a power amplifier (PA) configured to receive the power supply voltage and the modulated RF signal to produce an output RF signal.
 An apparatus comprising: a power tracker configured to determine a power tracking signal based on inphase (1) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, wherein the plurality of transmit signals comprise Single Carrier Frequency Division Multiple Access (SC-FDMA) signals; a power supply generator configured to generate a power supply voltage based on the power tracking signal; multipliers configured to upconvert the I and Q components of the plurality of transmit signals in a digital domain; at least one transmit circuit configured to perform polar modulation on the upconverted I and Q components of the plurality of transmit signals to generate a modulated radio frequency (RF) signal; and a power amplifier (PA) configured to receive the power supply voltage and the modulated RF signal to produce an output RF signal.



	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to an apparatus. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claims 6-14 of the Instant Application and claims 2-10 of the Patented Application recite similar limitations.

Claim 15 of Instant Application
Claim 18 of Patented Application
A method comprising: determining a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, the plurality of transmit signals configured for transmission to a base station on a plurality of carriers at different frequencies with carrier aggregation; generating a power supply voltage based on the power tracking signal; generating a modulated radio frequency (RF) signal based on the I and Q components of the plurality of transmit signals; and receiving the power supply voltage and the modulated RF signal in a power amplifier (PA), and producing, by the PA, an output RF signal.
A method comprising: determining, by a power tracker, a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, wherein the plurality of transmit signals comprise Single Carrier Frequency Division Multiple Access (SC-FDMA) signals; generating, by a power supply venerator, a power supply voltage based on the power tracking signal; upconverting, by multipliers, the I and Q components of the plurality of transmit signals in a digital domain; performing, by at least one transmit circuit, polar modulation on the upconverted I and Q components of the plurality of transmit signals to generate a modulated radio frequency, RF, signal; and receiving the power supply voltage and the modulated RF signal in a power amplifier (PA), and producing, by the PA, an output RF signal.



	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a method. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.

Claim 19 of Instant Application
Claim 21 of Patented Application
An apparatus comprising: means for determining a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, the plurality of transmit signals configured for transmission from the apparatus to a wireless communication system on a plurality of carriers at different frequencies with carrier aggregation; and means for generating a power supply voltage based on the power tracking signal; means for generating a modulated radio frequency (RF) signal based on the I and Q components of the plurality of transmit signals; and means for amplifying the modulated RF signal using the power supply voltage to produce an output RF signal.
 An apparatus comprising: means for determining a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, wherein the plurality of transmit signals comprise Single Carrier Frequency Division Multiple Access (SC-FDMA) signals; means for generating a power supply voltage based on the power tracking signal; means for digitally modulating the I and Q components of the plurality of transmit signals; means for performing polar modulation on the digitally modulated I and Q components of the plurality of transmit signals to generate a modulated radio frequency, RF, signal; and means for amplifying the modulated RF signal utilizing the power supply voltage to produce an output RF signal.



	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to an apparatus (Means+). However, the instant discloses the subject matter in a broad manner and thus anticipates the same.

Claim 20 of Instant Application
Claim 24 of Patented Application
A non-transitory computer-readable medium comprising instructions, that when executed by a processor, cause an apparatus to: determine a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, the plurality of transmit signals configured for transmission from the apparatus to a wireless communication system on a plurality of carriers at different frequencies with carrier aggregation; generate a power supply voltage based on the power tracking signal; generate a modulated radio frequency (RF) signal based on the I and Q components of the plurality of transmit signals; and amplify the modulated RF signal using the power supply voltage to produce an output RF signal.
 A non-transitory computer-readable medium comprising instructions, that when executed by a processor, cause an apparatus to: determine a power tracking signal based on inphase (I) and quadrature (Q) components of a plurality of transmit signals being sent simultaneously, wherein the plurality of transmit signals comprise Single Carrier Frequency Division Multiple Access (SC-FDMA) signals; generate a power supply voltage based on the power tracking signal; upconvert the I and Q components of the plurality of transmit signals in a digital domain; perform polar modulation on the upconverted I and Q components of the plurality of transmit signals to generate a modulated radio frequency, RF, signal; and receive the power supply voltage and the modulated RF signal in a power amplifier (PA), and produce, by the PA, an output RF signal.



	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to an apparatus (CRM). However, the instant discloses the subject matter in a broad manner and thus anticipates the same.

Reason for Allowance
6.	Regarding claims 1, 15 & 19-20, Langer (US 8,824,981 B2) teaches a power tracker configured to determine a power tracking signal based on inphase (I) and quadrature (Q) components (Figure 2, Block 132); a power supply generator configured to generate a power supply voltage based on the power tracking signal (Figure 2, Block 154); at least one transmit circuit configured to generate a modulated radio frequency (RF) signal based on the I and Q components (Figure 2, Block 112); and a power amplifier (PA) configured to receive the power supply voltage and the modulated RF signal to produce an output RF signal (Figure 2, Block 116). Nagode (US 2014/0199949 A1) discloses an output RF signal (Figure 1, Block 130) being transmitted to a base station (Figure 1, Block 145) at different frequencies with carrier aggregation (Figure 1 & Paragraph 21: OFDMA). Oishi (6,009,090) discloses a plurality of transmit I and Q signals being sent simultaneously (Figure 2, Block 52).
However, prior art of record fails to disclose determining the power tracking signal based I and Q components of a plurality of transmit signals being sent simultaneously, the plurality of transmit signals configured for transmission on a plurality of carriers at different frequencies with carrier aggregation.

Conclusion
7	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633